DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gap” (Claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: As shown in Fig. 7: 9, 90, 91, 92, 900, M.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The disclosure lacks a description of Fig. 7 in both of the “BRIEF DESCRIPTION OF THE DRAWINGS” and “DETAILED DESCRIPTION” sections of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 5-10 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Topic (EP 3520905 A1).
	Topic discloses:
1. A sealing and dispensing piston for insertion into an interior of a cartridge, the piston comprising: a piston plate (101) configured to contact a filling substance disposed in the interior of the cartridge; a skirt section (140) adjoining a rear of the piston plate; and a front lamella (142) extending forward from the skirt section to form a space (e.g. Fig. 2) between the front lamella and a front portion (141) of the skirt section, wherein the front lamella has a sealing surface (111) configured to abut against an inner surface of a wall of the cartridge; wherein the sealing surface is configured to form a seal between the inside of the wall of the cartridge and the piston, such that the sealing surface elastically abuts the inside of the wall to prevent the filling substance from passing through the area between the front lamella and the inside of the wall, wherein the front lamella is at least one of elastically designed and mounted in such a way that the piston automatically moves backwards or forwards along the wall of the cartridge when an overpressure or underpressure is generated due to expansion, shrinkage, or movement of the filling substance (e.g. Para. [0009]).

2. The sealing and dispensing piston according to claim 1, wherein the front lamella is configured such that when the front of the piston comes into contact with the filling substance, an outwardly directed force is exerted on the front lamella (e.g. Figs. 5 & 7).

3. The sealing and dispensing piston according to claim 1, wherein the piston has at least one first rear sealing lip (e.g. as shown, but not labeled, at the rear end of the piston in Figs. 4, 6, & 8) extending in the region of a rear end of the skirt section or is formed by the rear end of the skirt section, the first rear sealing lip configured to bear elastically against the wall of the cartridge to seal against the inside of the wall of the cartridge and configured to automatically press outward when acted upon by a fluid coming from the rear of the piston.

5. The sealing and dispensing piston according to claim 1, wherein the piston has at least one rear lamella extending rearwardly from the skirt section, the rear lamella having a sealing surface configured to abut against the inside of a wall of the cartridge, wherein the sealing surface is configured to seal between the inside of the wall of the cartridge and the piston, such that the sealing surface elastically abuts the inside of the wall to prevent a fluid from passing from the rear side of the piston between the rear lamella and the inside of the wall, wherein the rear lamella is configured to automatically press outward when acted upon by a fluid coming from the rear of the piston; (e.g. as shown, but not labeled, at the rear end of the piston in Figs. 6).

6. The sealing and dispensing piston according to claim 1, wherein: the skirt section is substantially hollow and cylindrical (e.g. Figs. 6, 8, 10).

7. The sealing and dispensing piston according to claim 1, wherein: the front lamella has a lamella edge (e.g. Fig. 11, ) from which a plurality of projections (e.g. Fig. 11, 120) extend toward a central axis of the piston, and the projections project forward beyond the front end of the front lamella, and at least a plurality of the projections form an outwardly facing ramp surface extending obliquely rearwardly and merging into the lamella edge.

8. The sealing and dispensing piston according to claim 7, wherein: at least one of the projections has an inner end terminating at a distance from the skirt section to form a gap (~143, Fig. 11) between the skirt section and the end of the projection.

9. The sealing and dispensing piston according to claim 1, wherein: a lamellar edge of the front lamella forms a gap (e.g. above sealing surface 111 as shown in Fig. 3) between the lamellar edge and the inside of the cartridge wall, such that the gap provides a reservoir for lubricant.

10. The sealing and dispensing piston according to claim 1, wherein the piston is configured to be inserted into a substantially cylindrical interior space of a cartridge (e.g. 200, Fig. 6).

Claims 1-6 & 9-10 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Helmenstein (DE 102017203241 A1).
	Helmenstein discloses:
1. A sealing and dispensing piston for insertion into an interior of a cartridge, the piston comprising: a piston plate (3) configured to contact a filling substance disposed in the interior of the cartridge; a skirt section (5) adjoining a rear of the piston plate; and a front lamella (7) extending forward from the skirt section to form a space (e.g. Fig. 2) between the front lamella and a front portion (e.g. 13) of the skirt section, wherein the front lamella has a sealing surface (7a) configured to abut against an inner surface of a wall of the cartridge; wherein the sealing surface is configured to form a seal between the inside of the wall of the cartridge and the piston, such that the sealing surface elastically abuts the inside of the wall to prevent the filling substance from passing through the area between the front lamella and the inside of the wall, wherein the front lamella is at least one of elastically designed and mounted in such a way that the piston automatically moves backwards or forwards along the wall of the cartridge when an overpressure or underpressure is generated due to expansion, shrinkage, or movement of the filling substance (e.g. Para. [0060]).

2. The sealing and dispensing piston according to claim 1, wherein the front lamella is configured such that when the front of the piston comes into contact with the filling substance, an outwardly directed force is exerted on the front lamella (e.g. Para. [0060]).

3. The sealing and dispensing piston according to claim 1, wherein the piston has at least one first rear sealing lip (25) extending in the region of a rear end of the skirt section or is formed by the rear end of the skirt section, the first rear sealing lip configured to bear elastically against the wall of the cartridge to seal against the inside of the wall of the cartridge and configured to automatically press outward when acted upon by a fluid coming from the rear of the piston (e.g. Para. [0060]).

4. The sealing and dispensing piston according to claim 1, wherein: the piston has at least one second rear sealing lip (11) extending from the skirt section at an axial position spaced from the rear end of the skirt section, the second rear sealing lip configured to bear elastically against the wall of the cartridge to seal against the inner side of the wall of the cartridge and configured to automatically press outward when acted upon by a fluid coming from the rear of the piston (e.g. Para. [0060]).

5. The sealing and dispensing piston according to claim 1, wherein the piston has at least one rear lamella (23) extending rearwardly from the skirt section, the rear lamella having a sealing surface configured to abut against the inside of a wall of the cartridge, wherein the sealing surface is configured to seal between the inside of the wall of the cartridge and the piston, such that the sealing surface elastically abuts the inside of the wall to prevent a fluid from passing from the rear side of the piston between the rear lamella and the inside of the wall, wherein the rear lamella is configured to automatically press outward when acted upon by a fluid coming from the rear of the piston (e.g. Para. [0060]).

6. The sealing and dispensing piston according to claim 1, wherein: the skirt section is substantially hollow and cylindrical (e.g. Fig. 2).  

9. The sealing and dispensing piston according to claim 1, wherein: a lamellar edge of the front lamella forms a gap (29, Fig. 3) between the lamellar edge and the inside of the cartridge wall, such that the gap provides a reservoir for lubricant.

10. The sealing and dispensing piston according to claim 1, wherein the piston is configured to be inserted into a substantially cylindrical interior space of a cartridge (e.g. 9, Fig. 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references listed on form PTO-892 are cited for their demonstration of the state of the art and relevance to the disclosed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
November 10, 2022